PER CURIAM.
This case has been heard and submitted on a motion to dismiss the appeal, as well as upon the merits.
In Merrill v. National Bank of Jacksonville, 78 Fed. 208, 24 C. C. A. 63, this court held, upon full authority, that an appeal to this court from a decree of the Circuit Court entered in accordance with our mandate upon a previous appeal will be dismissed, even though an appeal may be taken to the Supreme Court. An examination of Merrill v. National Bank of Jacksonville, 173 U. S. 131, 19 Sup. Ct. 360, 43 L. Ed. 640, shows that our action in that case was sanctioned by the Supreme Court, if not formally approved. In the present case we find that the decree appealed from is one entered in accordance with our mandate on a previous appeal.
The motion is therefore sustained, and the appeal is dismissed.